          Case 1:19-cv-12231-LTS Document 27 Filed 02/20/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                               )
MELISSA BROOKS,                )
                               )
      Plaintiff,               )
                               )
v.                             )                      Civil No. 19-12231-LTS
                               )
CITIZENS BANK OF MASSACHUSETTS,)
                               )
      Defendant.               )
                               )

            ORDER ON MOTION TO AMEND THE COMPLAINT (DOC. NO. 21)
                     AND MOTION TO DISMISS (DOC. NO. 5)

                                         February 20, 2020

SOROKIN, J.

       Pending before the Court are Citizens Bank of Massachusetts’s Motion to Dismiss for

Failure to State a Claim and Melissa Brooks’s Motion for Leave to Amend her Complaint.

I.     BACKGROUND

       For the purposes of these motions, the Court assumes the facts in the proposed amended

complaint are true. A.G. ex rel. Maddox v. Elsevier, Inc., 732 F.3d 77, 79 (1st Cir. 2013).

       In 2006, Melissa Brooks took out a home equity loan with Citizens Bank of

Massachusetts (“Citizens”) in the amount of $40,000. Doc. No. 21-1 ¶ 3. After years of making

payments, Brooks completed a modification to this loan on May 1, 2012. Id. ¶¶ 4, 4(ii). To the

remaining balance of $34,273.90, Citizens allegedly added $23,380.87 in capitalization fees and

$17,707.41 in legal fees. Id. Brooks alleges that the addition of these fees was negligent. Id.

Brooks also claims that she did not discover these additional fees until “sometime in 2015” and

that Citizens negligently continued to charge her fees into 2017. Id. ¶¶ 5, 7.
          Case 1:19-cv-12231-LTS Document 27 Filed 02/20/20 Page 2 of 5



       In August 2019, Brooks filed a complaint in Massachusetts Superior Court alleging fraud

against Citizens. Doc. No. 10 at 10. Citizens removed to this Court, Doc. No. 1, and filed a

motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), Doc. No. 5. Brooks did not respond to

this motion. She instead seeks to amend her complaint so that it sounds in common law

negligence and contract. Doc. No. 21.

II.    LEGAL STANDARDS

       As she concedes, Brooks requires leave to amend her complaint. Fed. R. Civ. P.

15(a)(2). 1 On a motion to amend the pleadings, courts “should freely grant leave when justice so

requires.” Id. However, the Court can deny the motion if amendment would be futile. United

States ex rel. Gagne v. City of Worcester, 565 F.3d 40, 48 (1st Cir. 2009). Amendment is futile

where the relevant statute of limitations has elapsed. Roberts v. Islam, 129 F. Supp. 3d 1, 3 (D.

Mass. 2015). Typically, at this early stage in the proceedings, a Rule 12(b)(6) motion to dismiss

is the standard for futility. Hatch v. Dep’t for Children, Youth & Their Families, 274 F.3d 12, 19

(1st Cir. 2001). Where the proposed amended complaint would not survive a motion to dismiss,

“leave need not be granted.” Chawla v. Pitter, No. 14-14303, 2015 WL 6509119, at *1 (D. Mass.

Oct. 28, 2015). Ultimately, for a complaint to survive a motion to dismiss, it must state a claim

that is “plausible on its face” which goes beyond conclusory statements about the cause of

action. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550




1
 A party may amend as a matter of course within 21 days of service of a Rule 12(b) motion. Fed.
R. Civ. P. 15(a)(1)(B). Citizens filed its motion to dismiss on November 4, 2019. Doc. No. 5.
Brooks first moved to amend on December 13, 2019. Doc. No. 14. She superseded that filing
with a motion seeking further leave to amend three days later. Doc. No. 18. That motion was
denied without prejudice for failing to comply with the Local Rules. Doc. No. 20. However, even
Brooks’s earliest request to amend came more than 21 days after the motion to dismiss.
                                                 2
            Case 1:19-cv-12231-LTS Document 27 Filed 02/20/20 Page 3 of 5



U.S. 544, 570 (2007)). See also Maddox, 732 F.3d at 81 (finding that when allegations have no

factual content, they are too conclusory to state a claim).

III.      DISCUSSION

          Brooks’s Motion for Leave to Amend is denied for two reasons. First, the proposed

amended complaint fails to meet the pleading standards of Rule 12(b)(6). Second, each claim in

the proposed complaint is time-barred.

          In her two-page proposed amended complaint, Brooks claims both negligence and breach

of contract. Doc. No. 21-1 ¶¶ 7, 10. She does not allege facts to support either claim other than

the sums related to the modification in 2012. She asserts that Citizens negligently added

$41,088.22 in fees, but she does not provide any other information about the modification. Id.

¶ 4(ii). She does not set out any explicit terms of the modified agreement, nor does she describe

what representations, if any, Citizens made to her. She then asserts, without further detail, that

these additional sums were a breach of the original loan agreement. Id. ¶ 9. Absent these or other

supporting facts, the proposed amended complaint fails to plausibly state either claim. See

Salvidar v. Racine, 818 F.3d 14, 20-21 (1st Cir. 2016) (finding that plaintiff must allege duty,

breach, resulting damage, and causation to state negligence claim under Massachusetts law);

Gibbs v. SLM Corp., 336 F. Supp. 2d 1, 16 (D. Mass. 2004) (dismissing breach of contract claim

where complaint did not identify specific contract provision breached). Therefore, the proposed

amended complaint would not survive a Rule 12(b)(6) motion to dismiss, and amendment is

futile.

          Furthermore, both claims are time-barred. Claims for negligence must be brought within

three years of the alleged injury. Mass. Gen. Laws ch. 260, § 2A. Breach of contract claims must

be brought within six years of the alleged breach. Mass. Gen. Laws ch. 260 § 2.



                                                  3
          Case 1:19-cv-12231-LTS Document 27 Filed 02/20/20 Page 4 of 5



        By claiming she was unaware of these fees until 2015, Brooks attempts to preserve her

claims with the discovery rule. Doc. No. 21-1 ¶ 5. The discovery rule stalls the running of the

limitations period in three circumstances: “[1] where a misrepresentation concerns a fact that was

inherently unknowable to an injured party; [2] where a wrongdoer breached some duty of

disclosure; or [3] where a wrongdoer concealed the cause of action through some affirmative act

done to deceive.” Patsos v. First Albany Corp., 741 N.E.2d 841, 846 (Mass. 2001). Under the

“inherently unknowable” standard, the statute of limitations begins when the plaintiff knows or

should know that she has suffered harm. Albrecht v. Clifford, 767 N.E.2d 42, 49 (Mass. 2002).

       It was Brooks’s obligation as the plaintiff and the person invoking the discovery rule to

plead facts supporting that invocation. The proposed amended complaint does not allege any

facts that plausibly show why the injury caused by the 2012 modification was “inherently

unknowable.” The proposed amended complaint also fails to disclose facts that suggest

misrepresentation or other circumstances to explain the timing of her discovery of the breach of

contract. Brooks merely states that she “did not discover” the injury until “sometime in 2015.” 2

Furthermore, the proposed amended complaint nowhere suggests facts to support either a breach

of a duty of disclosure or deception that concealed a cause of action. Therefore, Brooks is unable

to avail herself of the discovery rule, and both claims in the proposed amended complaint are

time-barred.

       Having determined that leave to amend should be denied as futile, the Court now

considers Citizens’s Motion to Dismiss Brooks’s original complaint. Doc. No. 5. The original



2
  Brooks also avers that she made payments into 2017, even though Citizens continued to
negligently add fees. The proposed amended complaint does not say when in 2017 these
additional fees were discovered. Even if a new claim could arise upon this later discovery, the
amended complaint does not allege enough facts to establish a claim within two years of the
filing of the first complaint. This cannot survive a Rule 12(b)(6) motion to dismiss.
                                                4
          Case 1:19-cv-12231-LTS Document 27 Filed 02/20/20 Page 5 of 5



complaint does not contain any materially different facts, but it alleges common law fraud

instead of breach of contract and negligence. Doc. No. 10 at 10 ¶ 5. Therefore, that complaint

suffers from the same pleading deficiencies, which are amplified by the heightened pleading

requirement of particularity necessary to state fraud claims. 3 Fed. R. Civ. P. 9(b). Moreover, the

fraud claim is time-barred. Mass. Gen. Laws ch. 260 § 2A (stating three-year statute of

limitations for tort actions).

IV.     CONCLUSION

        As the proposed amendments fail to state timely claims that could survive a Rule 12(b)(6)

motion to dismiss, amendment is futile. Therefore, Brooks’s Motion to Amend Her Complaint,

Doc. No. 21, is DENIED, 4 and Citizens’s Motion to Dismiss for Failure to State a Claim, Doc.

No. 5, is ALLOWED.

                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      United States District Judge




3
  Additionally, Brooks, who is represented by counsel, failed to oppose the motion to dismiss on
its merits.
4
  The Clerk shall terminate the first iteration of the motion to amend (Doc. No. 14), as it has been
superseded by Brooks’s subsequent motions.
                                                 5
